Citation Nr: 0834845	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable initial rating and a rating in 
excess of 20 percent, from March 7, 2008, forward, for 
bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in May 2007 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  Prior to June 5, 2007, the veteran's bilateral hearing 
loss was not productive of hearing acuity worse than Level IV 
in the right ear or Level II in the left ear.

2.  Effective June 5, 2007, the veteran's bilateral hearing 
loss was productive of Level IV hearing acuity in the right 
ear and Level V in the left ear.


CONCLUSIONS OF LAW

1.  Effective June 5, 2007, the criteria for a 20 percent 
rating but no higher for bilateral hearing loss have been met 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2007).

2.  Prior to June 5, 2007, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In January 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  The Board notes that it appears 
that there may be an outstanding audiometric record, 
specifically the results of June 2007 VA audiometric testing.  
The Board finds that the evidence currently of record 
sufficiently demonstrates the severity of the veteran's 
hearing loss throughout the appellate period, however, and, 
as the decision herein grants a 20 percent rating effective 
the date of the June 2007 treatment, no prejudice results 
from adjudicating the claim at this time.  Consequently, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Increased Rating

Service connection was established for bilateral hearing loss 
by the currently appealed April 2004 RO decision, based on a 
positive nexus opinion, and a noncompensable disability 
evaluation was assigned based on a review of the 
contemporaneous evidence of record.  This rating was 
increased to 20 percent, effective March 7, 2008, based on 
objective evidence of a worsening of the veteran's hearing 
loss.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

38 C.F.R. § 4.85 provides tables with which to determine the 
proper rating percentage for a veteran's hearing loss.  When, 
as in this case, the puretone threshold at each of the 4 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist determines a Roman 
numeral designation for the hearing impairment in the ear 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  38 C.F.R. § 4.86.  Table VI is used to 
determine a Roman numeral designation (I through XI) based 
upon a combination of the percent of speech discrimination 
and the pure tone threshold average.  Table VIA is used to 
determine a Roman numeral designation (I through XI) based 
only on the puretone threshold average.  Table VII then 
provides a rating percentage based on the two designations.  
Application of these tables is mechanical; there is no 
discretion.  

A September 2003 VA treatment record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
45
55
60
LEFT
30
40
45
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
These findings reflect level I hearing acuity in the right 
ear and level II hearing acuity in the left ear under Table 
VI.  These designations in combination correspond to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2007).  Table VIA is not applicable as 
the puretone threshold at each of the 4 specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or 
more.  

A March 2004 VA examination record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
55
55
LEFT
15
35
35
45
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
These findings reflect level III hearing acuity in the right 
ear and level I hearing acuity in the left ear under Table 
VI.  These designations in combination correspond to a 
noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2007).  
Table VIA is not applicable as the puretone threshold at each 
of the 4 specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is not 55 decibels or more.  


A March 2006 VA treatment record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
65
LEFT
30
45
55
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 90 percent in the left ear.  
These findings reflect level IV hearing acuity in the right 
ear and level II hearing acuity in the left ear under Table 
VI.  These designations in combination correspond to a 
noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2007).  
Table VIA is not applicable as the puretone threshold at each 
of the 4 specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is not 55 decibels or more.  

An April 2006 physician's statement reports that the veteran 
had "significant hearing loss throughout virtually all the 
frequencies, with the most profound loss with an 80 and 90 
decibel loss on the left at 4000 and 6000 [Hertz (Hz)] and a 
70 and 85 decibel loss at 4000 and 6000 Hz on the right.  The 
"remainder of the frequencies, particularly throughout the 
speech frequencies, show a significant loss as well in the 55 
to 65 Hz range."  The record does not report any speech 
discrimination percentages, and there is no indication speech 
discrimination tests were performed.  38 C.F.R. § 4.85(a) 
specifically states that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test.  Because this record does not include a 
speech discrimination test, 38 C.F.R. § 4.85(a) precludes the 
use of these audiometric results.  

A June 5, 2007 VA treatment record reports that the veteran's 
hearing sensitivity had declined since his last evaluation in 
March 2006.  The examiner noted that word recognition was 80 
percent bilaterally at 85 and 90 Decibels.  At 95 Decibels, 
it was 70 percent in the right ear and 76 percent in the left 
ear.  The record does not report any audiometric findings, 
though it does suggest that such testing was done.  

A March 2008 VA treatment record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
75
80
LEFT
35
55
60
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  These findings reflect level IV hearing 
acuity in each ear under Table VI, which, in combination, 
correspond to a 10 percent rating under Table VII.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2007).  
Additionally, because each of the specified threshold levels 
in the veteran's left ear is at least 55 decibels, the values 
derived under Table VIA must also be considered in 
determining the proper designation for the left ear.  See 38 
C.F.R. 4.86(a) (2007).  Under Table VIA, the hearing acuity 
level in the veteran's left ear is V.  Using this numeric 
designation in combination with that assigned to the 
veteran's right ear (Level IV) corresponds to a 20 percent 
rating under Table VII.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2007).

Based on a review of the evidence of record, the Board finds 
that a 20 percent rating but no higher should be granted 
effective June 5, 2007, the date of the initial treatment 
record reporting the depreciation of hearing acuity.  
Although the June 2007 treatment record does not report the 
veteran's puretone thresholds, the record notes that the 
veteran's "hearing sensitivity" had declined since the 
March 2006 visit and indicates that speech discrimination was 
at most 80 percent in each ear.  Based on these findings, and 
giving the veteran all reasonable doubt, the Board finds that 
the 20 percent rating should be effective June 5, 2007, the 
date of the June 2007 treatment.  

A compensable rating is not warranted prior to June 5, 2007, 
as the audiometric results consistently mandate a 
noncompensable rating under Table VII.  Additionally, a 
rating in excess of 20 percent is not warranted at any time 
from June 5, 2007, forward, even after consideration under 
Table VI and Table VIA, as the reported audiometric findings 
warrant at most a 20 percent rating during this period.  
Application of these tables is mechanical; there is no 
discretion.

The Board notes that the veteran reported that he had 
difficulty in a work setting with hearing conversations.  
This effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  Even assuming arguendo that the veteran's 
hearing loss has resulted in occupational impairment, this 
impairment has been considered in the currently assigned 
disability ratings, and there is no evidence that the veteran 
has any other symptom of hearing loss which is not addressed 
in the rating criteria.  In sum, the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  Thus, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.  

A rating of 20 percent, but no higher, for bilateral hearing 
loss is granted effective June 5, 2007.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


